DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on January 7, 2021 has been acknowledged.  Claims 27-29 have been canceled.  Therefore, claims 1-26, and 30-42 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10, 15-17, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prax (US 2010/0239353).
Regarding claim 1, Prax teaches a hand-held applicator for dispensing fill material stored in the applicator, the applicator comprising:(a) a first reservoir (76, Fig 6-9) configured to store a first amount of a fill material (¶[48]); (b) a first applicator layer (60) adjacent (as shown in Fig 6) and affixed to the first reservoir (¶[46]) and configured to dispense the first amount of the fill material (¶[46]); and (c) a finger receiving space (between 68 & 70, Fig 6).  
Prax further teaches: 
in claim 2 wherein the first reservoir comprises: a first reservoir access layer (64) adjacent the applicator layer and a first back layer (68) opposite the first reservoir access layer, the first reservoir access layer and the first back layer forming a fill space (¶[46]); 
in claim 3 wherein the first reservoir access layer is transformable between a first, closed state (as shown in Fig 3) and a second, open state (as shown in Fig 4) and configured to enable fluid communication between the fill space of the first reservoir and the first applicator layer (via 62 in Fig 6 or 12 in Fig 3-4); 
in claim 4 wherein the first reservoir access layer (64, Fig 6) comprises a first plurality of perforations (66, Fig 7) transformable between a first, closed state and a second, open state, and configured to enable fluid communication between the fill space of the first reservoir and the first applicator layer when the plurality of perforations is in an open state (¶ [49-50]);  
in claim 6 wherein the first reservoir access layer comprises a first access hole (80) transformable between a first, closed state and a second, open state, and configured to enable fluid communication between the fill space of the first fluid reservoir and the first applicator layer (¶ [49-50]); 
in claim 7 a first tab (62, Fig 6) releasably affixed to the first reservoir access layer and overlying the first access hole; 
in claim 10 wherein the tab comprises a tab extension portion (16, Fig 2) and a fold over portion (19) separated by a fold (18), the fold over portion releasably affixes the first reservoir access layer and overlies the first access hole, and wherein pulling on the tab extension in a tab removal direction causes the tab to unfurl and straighten at the fold (as shown in Fig 4);
in claim 15 wherein the fill space of the first reservoir comprises a variable volume configured to store and dispense varying amounts of the fill material (¶[44]); 
in claim 16 wherein the fill material is selected from the group consisting of a liquid, cream, polish, medicine, medicament, and ointment (¶[25]); 
in claim 17 wherein the finger receiving space is adjacent the first reservoir (as shown in Fig 6); and
in claim 22 wherein the first applicator layer is selected from the group consisting of a sponge, a cloth, and a foam (¶[57], last three lines).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 18, 21, 23, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Prax, in view of Gruenbacher et al (US7,255,506), hereinafter Gruenbacher.
Regarding claims 11-14, 18, 21, 23, 39-40, Prax further teaches in claim 39 wherein the first applicator layer comprises a first applicator surface (60 in Fig 7), the first applicator surface is outwardly facing (as shown in Fig 6-7).
Prax teaches substantially all features of the claimed invention except for wherein the fill space of the first reservoir comprises a first and second compartment separated by a divider and comprising a first and second material for each compartment; wherein the finger receiving space is adjacent the applicator surface of the first applicator layer and formed by a film layer affixed to the back layer of the first reservoir; a second reservoir with a second fill material and a second applicator; a protective covering releasably affixed to the first applicator surface; and wherein the first fill space comprises a plurality of compartments.
Attention is directed to Gruenbacher that teaches 
in claim 11 wherein the fill space of the first reservoir comprises a first and second compartment (38, Fig 6) separated by a divider (40) and wherein the fill material comprises an amount of a first material stored in and dispensed from the first compartment of the fill space and an amount of a second material stored in and dispensed from the second compartment of the fill space (Col 8, Ln 20-32); 
in claim 12 wherein the amount of the first material and the amount of the second material are equal (as shown in Fig 5-6 compartments 38 are equal sized); 
in claim 13 wherein the first material and second material may be the same or different materials (Col 8, Ln 20-32); 
in claim 14 wherein the first amount and second amount of fill material are selected from the group consisting of a liquid, cream, polish, medicine, medicament, and ointment (Col 34, Ln 20-32); 
in claim 18 wherein the finger receiving space is adjacent the applicator surface of the first applicator layer (as shown in Fig 2); 
in claim 21 wherein the finger-receiving space is formed by a film layer (28) affixed to the back layer of the first reservoir (Col 18, Ln 65-67); 
in claim 23 (d) a second reservoir (35) configured to store a second amount of the fill material (Col 18, Ln 57-61); and (e) a second applicator (26) with an applicator surface, the second applicator adjacent the second reservoir and configured to dispense the second amount of the fill material (Col 16, Ln 49-65); 
in claim 39 wherein the applicator further comprises a protective covering releasably affixed to the first applicator surface (Col 22, Ln 36-40; therefore releasably affixed); and 
in claim 40 wherein the first fill space comprises a plurality of compartments (38, Fig 5 or 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to divide the fill space of the first reservoir into first and second compartments separated by a divider and comprising a first and second material for each compartment; add a second reservoir with a second fill material and a second applicator and a protective covering releasably affixed to the first applicator surface; and wherein the first fill space comprises a plurality of compartments, in view of Gruenbacher's teaching.  Since both references are from the same art and both concerned with distributing substances (sometimes plural or complementary) onto target surfaces, these items could be used in combination and still achieve the predictable result of creating a practical substance applicator.   
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the finger receiving space used in Prax’s device with a film layer affixed to the back layer of the first reservoir and is adjacent to the applicator surface of the first applicator layer, in view of Gruenbacher’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to dispense and spread a substance onto a surface at time of use, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Prax, in view of Oberstadt et al (US 7,507,047), hereinafter Oberstadt.
Regarding claims 36-38, Prax teaches substantially all features of the claimed invention except for an outer periphery defined by a first and second opposing side edge, a radiused bottom edge and a radiused top edge.  
Attention is directed to Oberstadt that teaches :
in claim 36 an outer periphery defined by a first and a second opposing side edge, a radiused bottom edge and a radiused top edge (as shown in Fig 2); 
in claim 37 wherein the radiused top edge is different than the radiused bottom edge (as shown in Fig 6); and 
in claim 38 wherein an outer periphery defined by a first and second opposing side edge, a radiused bottom edge and a radiused top edge and therein the radiused top edge cover the tab (as shown in Fig 10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the round shaped applicator used in Prax’s device with an elongated oval shape such that the outer periphery is defined by a first and second opposing side edge, and a radiused top and bottom edges that are slightly different, in view of Oberstadt’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to dispense and spread a substance onto a surface at time of use, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
	
Allowable Subject Matter
Claims 5, 8, 9, 19-20, 24-26, 30-35, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 is allowed.
The following is a statement of reasons for allowance:  claim 42 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Prax (US 2010/0239353), does not teach “a second reservoir and a second applicator with an applicator surface, the second applicator adjacent and affixed to the second reservoir” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 42.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on January 7, 2021 have been fully considered but they are not persuasive.  Applicant asserts that Gruenbacher does not teach the amended limitations as recited in the amended claims.  See remarks section.  Nevertheless, applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection as discussed supra.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754